                                                                                 Case 4:18-cv-03297-JSW Document 172 Filed 09/24/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6
                                                                          7
                                                                          8
                                                                          9                                IN THE UNITED STATES DISTRICT COURT
                                                                         10
                                                                                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                              WALEED AL-QARQANI, ET AL.,                          No. C 18-03297 JSW
                                                                         13
                                                                                             Plaintiffs,
                                                                         14
                                                                                v.                                                JUDGMENT
                                                                         15
                                                                              CHEVRON CORPORATION, ET AL.,
                                                                         16
                                                                                             Defendants.
                                                                         17
                                                                                                                        /
                                                                         18
                                                                         19           Pursuant to the Court’s Order granting Respondents Chevron Corporation and Chevron
                                                                         20   U.S.A., Inc.’s motion to dismiss the Petition to Confirm a Foreign Arbitral Award, it is HEREBY
                                                                         21   ORDERED AND ADJUDGED that judgment is entered in favor of Defendants and against
                                                                         22   Plaintiffs.
                                                                         23           IT IS SO ORDERED.
                                                                         24   Dated: September 24, 2019
                                                                                                                                    JEFFREY S. WHITE
                                                                         25                                                         UNITED STATES DISTRICT JUDGE
                                                                         26
                                                                         27
                                                                         28
